UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1388


FATOUMA KITETE,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 17, 2019                                          Decided: August 14, 2019


Before KEENAN, FLOYD, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Fatouma Kitete, Petitioner Pro Se. Carmel A. Morgan, Tim Ramnitz, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Fatouma Kitete, a native of Egypt and a citizen of Zaire (now the Democratic

Republic of the Congo), petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reopen removal proceedings sua sponte. We lack

jurisdiction to review how the agency exercises its sua sponte discretion. See Lawrence v.

Lynch, 826 F.3d 198, 206 (4th Cir. 2016); Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th

Cir. 2009). Accordingly, we dismiss the petition for review. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                 PETITION DISMISSED




                                            2